— In a proceeding pursuant to CPLR article 78 in which petitioner seeks (1) his release from custody on the ground that he was denied a prompt parole revocation hearing and (2) additional credit for jail time, he appeals from a judgment of the Supreme Court, Dutchess County, dated November 26, 1974, which (1) directed respondents to schedule a prompt parole hearing and (2) otherwise dismissed the petition. Judgment modified, on the law, by inserting therein a provision that the petition is granted to the further extent that respondents are directed to credit petitioner with 219 additional days of jail time against the sentences imposed on January 31, 1974. As so modified, judgment affirmed, without costs. In light of our finding that petitioner was not afforded a timely parole revocation hearing while incarcerated awaiting trial (see People ex rel. McNair v Warden West, Brooklyn House of Detention for Men, 77 Misc 2d 150, affd 46 AD2d 741; Matter of Wright v Regan, 46 AD2d 163; People ex rel. Allah v Warden, Bronx House of Detention, 47 AD2d 485); we attribute the entire period of his pretrial incarceration from March .5, 1973 to January 31, 1974, to the charges upon which he subsequently pleaded guilty (see Penal Law, § 70.30, subd 3). Such a result is also in accord with the policy favoring concurrent sentences (see People ex rel. Middleton v Zelker, 36 NY2d 691, affg 42 AD2d 998; Matter of Colon v Vincent, 49 AD2d 939). Martuscello, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.